           Case 5:19-cv-02639-EJD Document 16 Filed 08/07/19 Page 1 of 6



1    JAMES R. WILLIAMS, County Counsel (S.B. #271253)
     ARYN PAIGE HARRIS, Deputy County Counsel (S.B. #208590)
2    OFFICE OF THE COUNTY COUNSEL
     70 West Hedding Street, East Wing, Ninth Floor
3    San Jose, California 95110-1770
     Telephone: (408) 299-5900
4    Facsimile: (408) 292-7240
5    Attorneys for Defendant
     COUNTY OF SANTA CLARA
6

7

8                                     UNITED STATES DISTRICT COURT
9                                  NORTHERN DISTRICT OF CALIFORNIA
10                                                   (SAN JOSÉ)
11 FERNANDO LOPEZ, SR., individually and as                     No. 19-CV-02639 EJD
   successor-in-interest to Decedent ISAI LOPEZ;
12 MARIA ESCOBEDO RAMIREZ, individually                         JOINT CASE MANAGEMENT
   and as successor-in-interest to Decedent ISAI                STATEMENT AND [PROPOSED] ORDER
13 LOPEZ,
                                                                Date: October 3, 2019
14                   Plaintiffs,                                Time: 10:00 a.m.
                                                                Dept:  4, 5th floor
15   v.                                                         Judge: Edward J. Davila
16   COUNTY OF SANTA CLARA, a municipal
     corporation; and DOES 1-50, inclusive,
17

18                   Defendants.
19           The parties to the above-entitled action jointly submit this JOINT CASE MANAGEMENT
20   STATEMENT & PROPOSED ORDER pursuant to the Standing Order for All Judges of the
21   Northern District of California and Civil Local Rule 16-9.
22   1.      Jurisdiction & Service
23           The parties agree that the Court has subject matter jurisdiction over this matter because
24   plaintiff alleges a violation of 42 U.S.C. § 1983. There are no issues regarding personal jurisdiction
25   or venue. All named parties have been served and answered.
26   ///
27   ///
28   2.      Facts

                                                            1
     Joint Case Management Statement and [Proposed] Order                                   19-CV-02639 EJD
           Case 5:19-cv-02639-EJD Document 16 Filed 08/07/19 Page 2 of 6



1            a. Plaintiffs’ Allegations
2            Plaintiffs Fernando Lopez, Sr. and Maria Escobedo Ramirez are the parents of Isai Lopez. In
3    September of 2018, Isai Lopez was being held in the Santa Clara County jail for failure to appear.
4    Plaintiffs allege that on or about October 11, 2018, they were informed by another inmate that their
5    son, Isai Lopez, was attached and beaten by yet-to-be identified Santa Clara deputies without cause.
6    The next day, October 12, 2018, Isai Lopez spoke with his mother and informed her that deputies
7    had broken his nose.
8            On October 14, 2018, another inmate contacted Isai Lopez’s family to advise them that he
9    witnessed deputies beat Isai Lopez unconscious and then dragged his body out of the cell. Plaintiffs
10   further allege that shortly after this incident the jail was placed on lockdown and Isai Lopez was
11   found dead in his cell.
12           b. Defendants’ Position
13           On October 14, 2018, Isai Lopez committed suicide in his cell. The County has confirmatory
14   videotape footage unequivocally ruling out foul play. The Medical Examiner-Coroner opined the
15   cause of death was handing, and the manner of death was suicide. On February 19, 2019, the Office
16   of the District Attorney issued a report on its investigation and likewise opined that Isai Lopez died
17   by suicide on October 14, 2018.
18   3.      Legal Issues
19           The parties do not dispute that 42 U.S.C. §1983 permits a claim for excessive use of force
20   (first cause of action); failure to provide medical care (second cause of action); municipal liability
21   (third cause of action), and violation of familial relationships (seventh cause of action). However,
22   Defendant disputes that there exists factual support for any of these claims.
23           The parties do not dispute that the fourth cause of action pursuant to Bane Act (Cal. Civ.
24   Code § 52.1) permits a claim but Defendant disputes that facts exist to support this claim. Defendant
25   disputes that the fifth cause of action pursuant to California Penal Code § 242 and the sixth cause of
26   action for negligence permits a claim against the County as an entity. (See Government Code
27   section 815.)
28   ///

                                                            2
     Joint Case Management Statement and [Proposed] Order                                     19-CV-02639 EJD
             Case 5:19-cv-02639-EJD Document 16 Filed 08/07/19 Page 3 of 6



1    4.       Motions
2             There are no pending motions, however, Plaintiffs may file a motion for leave to amend the
3    complaint’s facts and include new causes of action based on discovery. . Defendant will likely file a
4    motion for summary judgment.
5    5.       Amendment of Pleadings
6             Plaintiffs may file a motion for leave to amend the complaint’s facts and include new causes
7             of action based on discovery.
8    6.       Evidence Preservation
9             The parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored
10   Information (“ESI Guidelines”), and confirm that the parties have met and conferred pursuant to
11   Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps taken to preserve evidence
12   relevant to the issues reasonably evident in this action. See ESI Guidelines 2.01 and 2.02, and
13   Checklist for ESI Meet and Confer.
14   7.       Disclosures
15            The parties will comply with the initial disclosure requirements of Fed. R. Civ. P. 26.
16   Plaintiffs served their Initial Disclosures on August 7, 2019 and Defendants did so on August 7,
17   2019.
18   8.       Discovery
19            The parties have not completed any discovery. The parties anticipate that they will conduct
20   fact discovery (interrogatories, request for production) and depositions.
21            Plaintiff intends to propound discovery within the Court’s scheduled timeline including but
22   not limited to written discovery for police reports, policies, witness statements related to the incident
23   and depositions of the yet-to-be-identified Defendant deputies, the personnel files of involved
24   officers, third party witnesses and any expert witnesses including a police practices expert and
25   medical expert.
26   Defendant will likely take the depositions of inmates and plaintiffs. The Parties anticipate that
27   discovery can occur pursuant to the Federal Rules of Civil Procedure.
28   9.       Related Cases

                                                            3
     Joint Case Management Statement and [Proposed] Order                                     19-CV-02639 EJD
           Case 5:19-cv-02639-EJD Document 16 Filed 08/07/19 Page 4 of 6



1            Not applicable.
2    10.     Relief
3            All relief sought through complaint or counterclaim, including the amount of any damages
4    sought and a description of the bases on which damages are calculated. In addition, any party from
5    whom damages are sought must describe the bases on which it contends damages should be
6    calculated if liability is established.
7    11.     Settlement and ADR
8            Defendant is not open to a settlement conference or ADR considering the false allegations.
9            Plaintiff is open to Settlement Conference and would prefer a Magistrate Judge.
10   12.     Consent to Magistrate Judge for All Purposes
11           Defendant declined the magistrate assignment.
12   13.     Other References
13           This case is not suitable for reference to binding arbitration, a special master, or the Judicial
14   Panel on Multidistrict Litigation.
15   14.     Narrowing of Issues
16           Defendant believes that the case could be narrowed after defendant produces video footage
17   and other documents discrediting the allegations.
18   15.     Expedited Trial Procedure
19           The Parties do not believe this case is appropriate for handling under the Expedited Trial
20   Procedure.
21   16.     Scheduling
22   The Parties proposed the following schedule:
23

24   Plaintiff proposes the following schedule:
25
             Activity                                           Proposed Date
26
             Fact Discovery cutoff                              September 30, 2020
27
             Expert Disclosures                                 October 30, 2020
28

                                                            4
     Joint Case Management Statement and [Proposed] Order                                      19-CV-02639 EJD
           Case 5:19-cv-02639-EJD Document 16 Filed 08/07/19 Page 5 of 6



1            Rebuttal Expert Disclosure                            November 30, 2020
2            Expert Discovery Cutoff                               December 15, 2020
3            Last Day to File Dispositive Motions                  December 18, 2020
4            Dispositive Motion Hearing                            March 18, 2021 at 1:30 PM
5            PreTrial Conference                                   May 4, 2021 at 2:30 PM
6            Trial                                                 May 17, 2021
7

8    Proposed dates for completion of initial ADR session, designation of experts, discovery cutoff,
     hearing of dispositive motions, pretrial conference and trial.
9

10   17.     Trial
11   Plaintiff anticipates 7-10 days for trial.
12   The case will be tried to a jury and the expected length of the trial is anticipated to be five (5) days.
13   18.     Disclosure of Non-Party Interested Entities or Persons
14           The County has filed the “Certification of Interest Entities or Persons” required by Civil
15   Local Rule 3-15. The County certifies that no such interest is known other than that of the named
16   parties to the action.
17           Nonapplicable to Plaintiff.
18   19.     Professional Conduct
19           The parties have reviewed the Guidelines for Professional Conduct for the Northern District
20   of California.
21   20.     Other
22           None.
23   Dated: _____________________                                 Respectfully submitted,
24                                                                LAW OFFICES OF JOHN L. BURRIS
25
                                                            By:       /s/
26                                                                PATRICK M. BUELNA
27                                                                Attorneys for Plaintiffs
                                                                  FERNANDO LOPEZ, SR., et al.
28

                                                            5
     Joint Case Management Statement and [Proposed] Order                                      19-CV-02639 EJD
               Case 5:19-cv-02639-EJD Document 16 Filed 08/07/19 Page 6 of 6



1    Dated: _____________________                                  Respectfully submitted,
2                                                                  JAMES R. WILLIAMS
                                                                   County Counsel
3

4                                                           By:        /s/
                                                                   ARYN PAIGE HARRIS
5                                                                  Deputy County Counsel
6                                                                  Attorneys for Defendant
                                                                   COUNTY OF SANTA CLARA
7

8                                        CASE MANAGEMENT ORDER
9               The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is
10   approved as the Case Management Order for this case and all parties shall comply with its
11   provisions. [In addition, the Court makes the further orders stated below:]
12

13

14

15   IT IS SO ORDERED.
16

17   Dated: ____________________                                  __________________________________
                                                                  U.S. District Court Judge
18

19

20   2056739


21

22

23

24

25

26

27

28

                                                            6
     Joint Case Management Statement and [Proposed] Order                                    19-CV-02639 EJD
